United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3410
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Carl E. Lucas,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 13, 2011
                                Filed: June 21, 2011
                                 ___________

Before RILEY, Chief Judge, BYE and MELLOY, Circuit Judges.
                               ___________

PER CURIAM.

       Carl Lucas pleaded guilty to violating 18 U.S.C § 2250(a) based on his failure
to register as a sex offender pursuant to the Sex Offender Registration and
Notification Act (SORNA), 42 U.S.C. §§ 16901-16991. The district court1 sentenced
Lucas to a term of twenty-eight months in prison, with ten years of supervised release
to follow. Lucas entered a conditional plea which preserved his right to bring this
appeal.



      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
       In the present appeal, Lucas argues SORNA violates the (1) Due Process
Clause; (2) Ex Post Facto Clause; (3) the constitutional doctrine of non-delegation;
(4) the notice and comment requirements of the Administrative Procedure Act (APA),
5 U.S.C. § 553; and (5) the Commerce Clause of the U.S. Constitution. Because the
issues presented before this court involve "either statutory interpretation of SORNA
or constitutional challenges to SORNA's applicability," we review each issue de novo.
United States v. May, 535 F.3d 912, 915 (8th Cir. 2008).

       We are bound by our prior precedent, and reject each of Lucas’s challenges.
See May, 535 F.3d at 921 (rejecting a claim SORNA violates the Due Process Clause
when defendant has prior notice of state registration requirements); United States v.
Waddle, 612 F.3d 1027, 1029 (8th Cir. 2010) (concluding SORNA does not violate
the Ex Post Facto Clause); United States v. Zuniga, 579 F.3d 845, 850-51 (8th Cir.
2009) (concluding defendant had no standing to bring non-delegation doctrine
challenge because § 16913(d) does not apply to defendants who were required to
register prior to enactment of SORNA); United States v. Hacker, 565 F.3d 522, 528
(8th Cir. 2009) (concluding defendant had no standing to raise APA challenge to
SORNA); United States v. Howell, 552 F.3d 709, 717 (8th Cir. 2009) (concluding
SORNA is constitutionally authorized under the Commerce Clause and the Necessary
and Proper Clause).

      We therefore affirm the judgment of the district court.
                      ______________________________




                                         -2-